Citation Nr: 1816526	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-26 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

 1. Entitlement to a rating in excess of 30 percent for bilateral pes planus with hallux valgus and calcaneal spur.

2. Entitlement to a rating in excess of 10 percent for right ankle sprain.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

4. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

5. Entitlement to service connection for a right hand disorder, other than status post right 5th finger fracture with deformity.



REPRESENTATION

Appellant represented by:	Mary M. Long, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a videoconference hearing in April 2014 with respect to issues 1-4 listed above.  A transcript of the hearing is associated with the claims file.

The Board most recently remanded these matters in June 2017 for further evidentiary development.  

With respect to the issue of entitlement to service connection for a right hand disorder, other than status post right 5th finger fracture with deformity, the Veteran was scheduled for an October 2017 Board hearing pursuant to the Board's June 2017 Remand.  The Veteran failed to attend this hearing and did not provide good cause.  As a result, the hearing request is deemed withdrawn.


FINDINGS OF FACT

1. The Veteran failed to report for examinations with respect to (1) evaluation of bilateral pes planus with hallux valgus and calcaneal spur, (2) evaluation of right ankle sprain, (3) a TDIU, and (4) service connection for an acquired psychiatric disorder.  The Veteran has not provided good cause for missing these examinations.  

2. A right hand disorder other than status post right 5th finger fracture with deformity was not manifest during service and arthritis of the right index finger was not manifest within one year of separation.  A right hand disorder is unrelated to service.


CONCLUSIONS OF LAW

1. The claim of entitlement to a rating in excess of 30 percent for bilateral pes planus with hallux valgus and calcaneal spur lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.655 (b) (2017).

2. The claim of entitlement to a rating in excess of 10 percent for right ankle sprain lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.655 (b) (2017).

3. The "other original claim" of entitlement to service connection for an acquired psychiatric disorder lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §  3.655 (b) (2017).

4. The rating claim of entitlement to a TDIU lacks legal merit due to the Veteran's failure to report for a necessary VA examination.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §  3.655 (b) (2017).

5. A right hand disorder other than status post right 5th finger fracture with deformity was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Ratings, TDIU, and Service Connection for Psychiatric Disorder

Under 38 C.F.R. §  3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. §  3.655 (b) or (c) as appropriate.  

When a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  38 C.F.R. §  3.655 (b).  "When the examination was scheduled in conjunction with any other original claim, a reopened claim...or a claim for increase, the claim shall be denied."  

It is important to note that section 3.655 addresses original claims for compensation and does not use the term service connection.  An original claim is the initial complete claim for one or more benefits on an application form prescribed by the Secretary.  38 C.F.R. § 3.160.  

Here, the original claim for compensation was a VA Form 21-526 filed in August 2002.  The Veteran's compensation claim for an acquired psychiatric disorder was first filed in December 2012 and is an "other original claim" (a new claim for service connection/compensation) as described under  38 C.F.R. §  3.655 (a).  The issues regarding the evaluations stem from subsequent claims, rather than the original claim for compensation, received in 2002.

As explained in the Board's June 2017 Remand, an examination was necessary for the increased rating claims for the Veteran's bilateral pes planus and right ankle sprain in order to comply with the Court's decision in Correia v. McDonald, 28 Veteran. App. 158 (2016).  As a result, an examination was necessary for the Veteran's TDIU claim as well.  With respect to the Veteran's compensation claim for an acquired psychiatric disorder, the Board explained in its June 2017 Remand that an examination was necessary in order to clarify the currently diagnosed disorder and reconcile conflicting medical evidence of record.

As the Veteran failed to attend these VA examinations without good cause, which were necessary to properly adjudicate the other original compensation claim and the evaluation issues, the claims are denied.  38 C.F.R. § 3.655.  We again note that section 3/655 and 3.160 define original compensation claims.  The issues on appeal did not stem from the original claim for compensation.  We also note that this concept is consistent with guidance from the Court.  The duty to assist is not a one way street or a blind alley. 

III. Service Connection Right Hand

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran has been diagnosed with arthritis of the right index finger.  Arthritis is identified as a "chronic disease" under 38 USCA 1101  and 38 C.F.R. § 3.309 (a). 

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).

The Veteran is service-connected for status post right 5th finger fracture with deformity.  The Veteran asserts that he has a separate right hand disability that is related to his service.

Service treatment records document an October 1975 sprained finger while playing basketball (not specified which finger) and a December 1976 laceration between the right thumb and index finger.  A December 1975 treatment note specifically documents an injury to the service-connected right 5th finger.  A July 1979 examination revealed normal upper extremities and musculoskeletal system.  In a report of medical history the Veteran denied any relevant symptoms.  A December 1981 treatment note documents a possible right hand and wrist sprain while playing basketball.  Treatment was a 3 inch ace wrap and ice.  A January 1982 treatment note documents an injury to the right hand after furniture fell on the Veteran's right hand and hyper-extended the thumb.  There was mild soft tissue swelling.  A cast was used for two weeks.  Upon removal of the cast two weeks later, the impression was right wrist sprain.  There was slight tenderness.  At the Veteran's August 1985 discharge examination, clinical evaluation documented normal upper extremities and musculoskeletal system.  In a report of medical history, the Veteran reports "broken bones" but no other relevant symptoms.  The report explains that the Veteran's "right finger was broken before."  It does not specify which finger.  

An October 2011 VA examination does not reveal a right hand disorder other than the currently service connected right 5th finger disorder.  

The Veteran submitted a July 2014 private medical examination and opinion.  The examiner diagnoses right index finger metacarpal bone fracture with arthritis and decreased range of motion.  The examiner reports that the Veteran fractured the tip of his right index finger while stationed in Germany as the result of jamming his finger on the fin of a rocket.  The examiner opines that the Veteran's current right index finger disorder is as likely as not related to the in-service fracture.   

The Veteran's personnel records confirm that he was stationed in Germany and served as a lance missile crewman and a launcher crewman at various times.  However, it is of note that service treatment records do not document an injury to the right index finger.  Clinical evaluation upon separation does not reveal a right index finger injury.  While the Veteran reports that he previously broke a "right finger," the Veteran does not specify which finger and there is no indication that the Veteran is not referring to his right 5th finger for which he is already in receipt of service-connection.  There is no evidence of a fractured right index finger in service treatment records and the Veteran's discharge examination reveals normal upper extremities.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).  In this case, the Board finds the July 2014 private medical opinion to be of limited probative values as there is no indication that the in-service right index finger fracture upon which it was based actually occurred.  The Board finds that this opinion is based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Contemporaneous treatment records make no reference to an in-service injury to the Veteran's right index finger.  While treatment records do document injury to the Veteran's right hand and wrist, diagnosed as a wrist sprain, an injury to the right 5th finger and the use of a cast, there is no indication of an injury specific to the right index finger, to include a fractured right index finger.  In sum, there is no documentation of any relevant diagnosis, complaint, or treatment, and physical examination upon separation was normal.  While the Veteran referenced a previously injured right finger, the evidence suggests that he was referring to his now service-connected right 5th finger, as this injury was specifically documented in service treatment records and the Veteran is service-connected for this disorder.  In short, the main premise of the private medical opinion, that the Veteran fractured his right index finger in service, is inaccurate and not supported by the contemporaneous medical evidence.  

The Board has also considered the lay statements of record.  To the degree that the Veteran has reported that he has experienced a continuity of symptoms since the claimed injury, or at least since separation from service, he is competent to report his observations and relate what he was told by medical professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Of note, the Veteran has not specifically indicated that a medical professional provided him with a diagnosis during service or immediately thereafter.  Id. 

However, the Veteran's lay evidence of onset and continuity is far less probative than the contemporaneous medical evidence, to include in-service examinations and treatment records and post-service VA examinations that do not document a right hand injury other than the right 5th finger.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record. Physical examination upon separation from service revealed normal upper extremities and the Veteran specifically referenced only one broken finger in service, seemingly referencing the right 5th finger.  His in-service statements and initial statements for treatment purposes are far more credible than statements advanced for monetary benefits.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  Any assertion of continuity is inconsistent with the discharge examination, the report of medical history upon separation and other service treatment records.

In sum, there is no reliable evidence linking any right hand disorder other than the right 5th finger to service.  The contemporaneous records establish that there were no documented manifestations of such a right hand disorder in service, the right hand was physically normal upon separation and documented right hand injuries were acute in nature, there were no manifestations of arthritis within one year of separation, and arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report onset and continuity and treatment.

Here, chronic disease of the right index finger was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the Veteran's reported history of in-service events, the Board finds that the service treatment records do not show a combination of right index finger manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Furthermore, the evidence does not establish that arthritis of the right index finger was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.

The evidence of record shows that the disorder was manifest many years after service.  Furthermore, there is no showing of continuity.  The Veteran was not shown to have arthritis, or any relevant chronic right hand disorder in service and did not have characteristic manifestations of such a disorder until multiple years after discharge. 

In essence, the evidence establishes that the right hand and index finger were normal upon separation from service and the onset of arthritis occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that he did not have a chronic right hand disorder during service or within one year of separation. Furthermore, the evidence establishes that the remote onset of a right index finger disorder is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.


ORDER

Entitlement to an initial rating in excess of 30 percent for bilateral pes planus with hallux valgus and calcaneal spur is denied.

Entitlement to an initial rating in excess of 10 percent for right ankle sprain is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is denied.

Entitlement to service connection for a right hand disability, other than status post right 5th finger fracture with deformity is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


